Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Request for Interview
	Please use the USPTO Automated Interview Request Form available at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form to schedule an interview with Examiner to correct the format of the claims and advance prosecution.
	

Option to Hire Attorney
Applicant might consider it desirable to employ the services of a registered patent attorney or agent. The U.S. Patent and Trademark Office cannot aid in the selection of an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification should include the following sections in order. Each item should appear as a section heading, in upper case, without underlining or bold. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
TITLE OF THE INVENTION
BACKGROUND OF THE INVENTION
BRIEF SUMMARY OF THE INVENTION
BRIEF DESCRIPTION OF THE DRAWINGS
DETAILED DESCRIPTION OF THE INVENTION
CLAIMS (commencing on a separate sheet).

The disclosure is objected to because of the following informalities: it does not include all of the required section headings listed above.
Appropriate correction is required.


Content of Specification
The following describes the content of each section of the specification.
TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts: the field of art to which the invention pertains; and a description of the state of the art known to the applicant, including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention, especially information disclosed under 37 CFR 1.97 and 37 CFR 1.98.
BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE DRAWINGS: See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each claim must be the object of, i.e., grammatically follow, a sentence starting with “I claim…,” or, “The invention claimed is…”
Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims; semicolons, ‘;’, may be used to delimit elements.
Where a claim sets forth a plurality of elements, each element must be separated by a new line and an indentation, 37 CFR 1.75(i).
The format of the claims must be corrected so that the claims can be clearly understood.


Amendments to the Claims
Each time a document amending the claims is submitted, i.e., for canceling a claim, adding a claim, or editing a claim, the document must include a complete listing of all claims ever presented. After each claim number, the status of the claim must be presented in parenthesis: (original), (currently amended), (previously presented), (canceled), or (new). All edited claims must be marked with underlining to indicate added text, or 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US PG Publication 2021/0006750) in view of Siminoff (US PG Publication 2019/0364244), Melnick (US PG Publication 2019/0325703), and Nichols (US Patent 1,516,453).

Regarding Claim 1, Scalisi (US PG Publication 2021/0006750) discloses the Socket Camera (light socket surveillance, Title) will be a cylindrical, spheroid, sphere shaped device or any combination thereof (cylindrical, Figs. 1a, 1b3, 7-14) that will perform the function of audio/video (watch live video, hear live audio [0085]) surveillance and recording (video cameras record images [0008]). 
The Socket Camera (light socket surveillance, Title, Figs. 1a, 1b3, 7-14) will provide LED lighting  (security system can turn on LED lights 626 [0064]). 
Have a camera (camera assembly, Figs. 1a, 1b, 7-14) and microphone (microphone, Figs. 1a, 1b, 9). 
Have speaker(s) system full range sound (speaker 236, Figs. 1a, 1b). 
A motion detector (motion detector 218 Figs. 1a, 1b, 9). 
A CPU (software used by security system 202c, [01223]).
The Socket Camera will be powered via electrification (security system 202c, i.e., light socket camera, receives electrical power from light socket [0100]). 
This device will be screwed into a socket as a common light bulb would be to attain power (light socket surveillance, Title, Figs. 1a, 1b3, 7-14). 
the device is screwed into a light socket (light socket surveillance, Title, Figs. 1a, 1b3, 7-14).
The upper segment and ring (the sidewall may include a first portion and a second portion that is rotatable with respect to the first portion and the camera 208 is coupled to the second portion [0182]) will be motorized (automatically rotating the second portion, Claim 5) and can be controlled by the App (rotation of the camera housing 658 is caused by a command from a remote computing device [0117]) to point the camera in the desired ubiquitous direction (until a party is in the field of view, Claim 5) using pan (pan [0087]).
The camera will also maneuver via motion tracking ubiquitously (the motion detector 218d can detect the person(s), such as the visitor(s), and in response to the motion detector 218d detecting the person(s), the security system 202c can cause the camera housing 658 to rotate to a position whereby the camera assembly 208 can record an image and/or video of the person(s) [0116]) using pan (pan [0087]).
This Socket camera will have a built in rechargeable (charging [0071]) battery (security system 202c has a battery [0062]). and the device in running on AC (household) power (security system 202c, i.e., light socket camera, receives electrical power from light socket [0100]). 
When the light switch is in the off position the camera, motion detector and microphone will be powered by the rechargeable battery (security system 202c has a battery as a primary power source[0062]). 
This device will have a camera (camera assembly, Figs. 1a, 1b, 7-14) and microphone (microphone, Figs. 1a, 1b, 9) to record video (video cameras record images [0008]) and audio (record images/sound [0087]). 
The camera will either be midway up the device (camera 208d midway up the device, Figs. 9-10) at a 90 degree angle of view (faces outward at 90 degrees, Figs. 9 -10). Or at the top of the cylinder of the device (camera 208 at top of cylinder, Figs. 1a, 1b, 6-8, 11-14) at a 180 degree angle (camera 208h, Fig. 13c, can see anything on distal plane 693, 180 degree angle of view, Fig. 13c [0126]) for a downward view or upward view from the device (camera 208 downward view, Figs. 1a, 1b, 6-8, 11-14). 
The water resistant model (outer housing is water-resistant, water proof [0061]) will have internal storage (images stored directly [0056], [0087]). 
The model of the Socket camera that has the camera midway up the device (camera 208d midway up the device, Figs. 9-10). Facing 90 degrees (faces outward at 90 degrees, Figs. 9 -10) the LED lighting system will be at the top or end of the device (LED 626 at top/end of device, Fig. 9). 
The model of the Socket camera that has the camera at the top or end of the device where the camera is facing at 180 degrees (camera 208 at top of cylinder, downward view, Figs. 1a, 1b, 6-8, 11-14, camera 208h, Fig. 13c, can see anything on distal plane 693, 180 degree angle of view, Fig. 13c [0126]). The LED lighting will be midway through the device (e.g., diagnostic light 216 and power indicator 220 are midway through the device, Fig. 1a [0060]). 
The LED lighting for both models of the Socket camera will be an Omni directional lighting segment or unit (LED lights configured to illuminate a room [0064]). The Socket camera will have a toggle switch or button to turn off or on the LED lights when the device is being powered (lights 626, 630 controlled by instructions from remote computing device 204 [0066]; light adjustment buttons [0140]). 
The Socket camera will be equipped with infra red camera technology (infrared camera [0087]).

Scalisi does not disclose, but Siminoff (US PG Publication 2019/0364244) teaches This battery will recharge when the light switch is placed in the on position (battery maintain constant level of charge when connected to AC power source [0100]). 
The Socket camera will be equipped with night vision, and low light camera technology (detect low light and enable night vision mode [0092]).
The Socket camera will have a port for an SD mini memory card. Any recorded information will be stored on this card for playback on a supported device. The SD card will have loop recording capabilities (memory includes SD card [0236]). 
Pan and tilt (pan, tilt [0249]).

Scalisi does not disclose, but Melnick (US PG Publication 2019/0325703) teaches two-way speaker(s) system full range sound (two-way speaker [0068]).


Scalisi does not disclose, but Nichols (US Patent 1,516,453) teaches after the device is screwed, it will have a rotating collar (sleeve 9, Column 3 lines 1-35) that must be locked and unlocked by a specific tool/key (insertion of key, Column 3 lines 1-35). The Socket Camera will not be removable from the socket (no connection is provided between the nut body 1 and the sleeve 9, permitting the former to idly rotate upon the latter, Column 3 lines 1-35) unless the specific tool/key locks the collar in place (insertion of key) so that the device can be unscrewed from the power socket (establish an operating connection between nut body 1 and sleeve 9, Column 3 lines 1-35). if the tool/key is not correctly used the collar will keep spinning not allowing the Socket camera to be unscrewed from the socket (no connection is provided between the nut body 1 and the sleeve 9, permitting the former to idly rotate upon the latter, Column 3 lines 1-35). 
The device will not be removable or unscrewed from the top of the device if the tool/key is not engaged. the device will keep spinning (no connection is provided between the nut body 1 and the sleeve 9, permitting the former to idly rotate upon the latter, Column 3 lines 1-35). 
The camera will have a rotating collar such as the one that locks the device into the socket (establish an operating connection between nut body 1 and sleeve 9, Column 3 lines 1-35). A specific tool/key will be needed (insertion of key, Column 3 lines 1-35) to turn the camera to a given direction (establish an operating connection between nut body 1 and sleeve 9, Column 3 lines 1-35). The camera direction will be locked in place by the collar and tool/key so that the direction of the camera cannot be changed (no connection is provided between the nut body 1 and the sleeve 9, permitting the former to idly rotate upon the latter, Column 3 lines 1-35) unless the tool/key is used to unlock the collar to allow rotation (insertion of key to establish an operating connection between nut body 1 and sleeve 9, Column 3 lines 1-35). 
One of ordinary skill in the art before the application was filed would have been motivated to implement the light socket camera of Scalisi with the humidity sensor and night vision of Siminoff because the camera of Scalisi is installed outdoors and could provide convenience to the user by further providing weather information and by capturing discernable images after dark, which would aid the user in making decisions. 
One of ordinary skill in the art before the application was filed would have been motivated to implement the light socket camera of Scalisi with a two-way speaker system to improve the sound quality of the audio messages delivered by the camera to a visitor in the vicinity of the camera, improving the usability and the quality of the light-socket camera.
One of ordinary skill in the art before the application was filed would have been motivated to lock the camera of Scalisi onto the socket because Nichols teaches that it is a simple matter for a thief to unscrew a device and steal it, and the Nichols’s lock mechanism can prevent the unscrewing of the device, preventing it from being stolen (Column 1). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US PG Publication 2021/0006750) in view of Siminoff (US PG Publication 2019/0364244), and Melnick (US PG Publication 2019/0325703).

Regarding Claim 2, Scalisi (US PG Publication 2021/0006750) discloses the Socket Camera (light socket surveillance, Title) will have Wi-Fi (wireless communication 230 [0069]) and Bluetooth connectivity to a personal device (enable communicate with remote computing device 204 [0066], [0069]) to control the functions of the camera and features (receive instructions to illuminate [0066]) from the App (instructions from remote computing device [0066]). An APP on a personal device will control the functions, features (The user interface 240 of computing device 204 can include a recording button 256 to enable a user to record images, videos, and/or sound from the camera assembly 208, microphone of the security system 202c, and/or microphone of the computing device 204 [0087]), lights (lights 626, 630 controlled by instructions from remote computing device 204 [0066]) and manage the recordings (enable a user to record [0087]) of the Socket camera (light socket surveillance, Title, Figs. 1a, 1b3, 7-14). Any personal device will also be capable of retaining and play back of recorded information (images taken by camera assembly 208 stored on remote computing device 204 [0087]). Some features of the Socket camera will be temperature readings at device location(security system can monitor temperature [0179]). Wi-Fi hot spot (include a WiFi antenna and can be configured to enable the security system 202c to connect to a wireless network 308 of a building 300 [0068]). Music player. You can play and stream music via blue tooth (streaming media player [0192]). The device will have facial recognition (camera assembly 208 takes an image…software compares facial features to database to get identity [0137]) so if an incident occurs you will be able to search a database (compare features to facial database [0137]). You can share recordings via email (email [0148]). You can post your recordings to social media. The device is portable so you may use it in hotel rooms, offices and vacation properties (computing device 204 smart phone [0069]). One account will have global use if you connect to WiFi (As long as the appliances are communicatively coupled to the security system 202, then the appliance can be located anywhere [0193]). The App will enable control of multiple cameras (one computing device 204 (e.g., a laptop, a smartphone, a mobile computing device, a television) can communicate with multiple security systems 202c [0102]).  The Socket camera will have cloud storage (data captured by the security system is stored in cloud storage [0098]) that will interface via an APP on any personal device (user can download or stream [0098]). The Socket camera will be a hybrid of a fully functioning light (bulb) source and a audio/video surveillance device (camera and LEDs, Fig. 1a).
Scalisi does not disclose, but Siminoff (US PG Publication 2019/0364244) teaches hygrometer  (humidity sensor [0101]). 
Scalisi does not disclose, but Melnick (US PG Publication 2019/0325703) teaches The App and device will update with newer features (updated software [0106]).
One of ordinary skill in the art before the application was filed would have been motivated to implement the light socket camera of Scalisi with the humidity sensor of Siminoff because the camera of Scalisi is installed outdoors and could provide convenience to the user by further providing weather information that would aid the user in making decisions for the day.
One of ordinary skill in the art before the application was filed would have been motivated to enable the software application of Scalisi to perform software updates because software updates enable the developer/manufacturer to improve the software over time, providing additional features and patching security vulnerabilities in the software, improving the software over time. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10103762 B1
US 20130002687 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485